Citation Nr: 1815717	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-32 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an eye disability.   


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from April 1982 to April 1989, and active air service from June to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.    

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2018 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


REMAND

The Board finds that additional development is required prior to adjudicating the Veteran's claim on appeal.

The Veteran has asserted that he has an eye disability, which has resulted in blindness, which first had its onset during active service.  The Veteran has reported that his service-connected cataracts were merely a manifestation of the underlying eye disability.  Additionally, the Veteran has reported that his eye disability may have been caused by a variety of factors.  First, the Veteran was stationed at Camp Lejeune and so, exposed to contaminated drinking water.  He also reported that while serving in Panama, he was trained with tear gas which caused irritation and inflammation of his eyes.  He also reported that in February 1982, he sustained head trauma that could have caused the onset of his eye disability.  

A review of the post-service medical evidence shows that the Veteran's eye disability may in fact be hereditary in nature.  Specifically, in a November 1999 letter, a private ophthalmologist noted that the Veteran had an unusual inherited bilateral dystrophic process characterized by diffuse uveitis, progressive, massive epiretinal gliosis and rubeosis that had similarly caused significant blindness in other family members.  In an April 2010 letter, another private ophthalmologist found that the Veteran's cataracts were merely one of the presenting symptoms of a relentlessly progressive, blinding, inflammatory process that affected unfortunate members of his family.  He stated that presentation of the Veteran's cataracts at an early age was not an isolated event, but was merely one of the manifestations of uveitis.

Additionally, of record are VA examination and opinion reports which also tend to indicate that the Veteran's eye disability is hereditary in nature.  

A review of the Veteran's service treatment records does not show him to have an eye disability, other than refractive error corrected by eyeglasses, at the time of his entrance into active service.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  Further, only such conditions as are recorded in physical examination reports are to be considered as noted.  Paulson v. Brown, 7 Vet. App. 466 (1995).

Additionally, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  The terms disease and defects must be interpreted as being mutually exclusive.  The term disease is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  The term defects means structural or inherent abnormalities or conditions that are more or less stationary in nature.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).

In light of the evidence noted above, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his eye disability, to include a determination as to whether it clearly and unmistakably existed prior to active service and was clearly and unmistakably not aggravated by active service, and whether he has a disability that could be characterized as a congenital defect versus a congenital disease.

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the claim on appeal.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an ophthalmologist with sufficient expertise to determine the nature and etiology of any currently present eye disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should first identify all eye disabilities present during the pendency of the claim or proximate thereto and make a determination as to whether the identified disabilities are a disease, a defect, or are the result of an injury.  

In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should consider that the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" are defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  

Once all diagnoses have been identified and characterized as a disease, defect, or the result of an injury, the examiner should provide the following opinions:  

a)  Did the Veteran have an eye disability (a disease or a disability resulting from injury ONLY, not defect) that clearly and unmistakably existed prior to his active service?  If so, was any pre-existing eye disability (a disease or a disability resulting from injury ONLY) clearly and unmistakably not aggravated during active service? 

b)  For any disability determined to be a defect, is it at least as likely as not (50 percent or better probability) that the Veteran developed superimposed eye pathology as a result of his active service?  In forming the opinion, the examiner should specifically consider the Veteran's exposure to contaminated drinking water at Camp Lejeune, his report of exposure to tear gas, and his reported head injury during active service.

c)  With regard to any diagnosed eye disability not found to clearly and unmistakably exist prior to the Veteran's service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the disability is related to active service.  In forming the opinion, the examiner should specifically consider the Veteran's exposure to contaminated drinking water at Camp Lejeune, his report of exposure to tear gas, and his reported head injury during active service.

The rationale for all opinions expressed must be provided.  

3. Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.

4. Then, readjudicate the claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




